UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HAFEEZ SAHEED,
Plaintiff, ORDER
- against -
17 Civ. 6151 (PGG) (HBP)
CHARLES PARKER,

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

_P_ip §§ Plaintiff Hafeez Saheed, a former employee of the New York City
Department of Adrninistrative Services (“DCAS”), filed this employment discrimination action
against DCAS, DCAS Commissioner Shemaka Boyle Overton, and several DCAS employees _
including Defendant Charles Parker - on August 14, 20]7. P]aintiff has since agreed to dismiss
his claims against all Defendants other than Parker. As to Parker, Plaintiff has moved for a
default judgment (§_<Y Mot. (cht. No. 28))

On October 3, 2018, this Cou;rt referred Plaintift"s motion for a default judgment
to Magistrate Judge Hem'y B. Pitman for a Report and Recommendation (“R & R”). On
February ll, 2019, Judge Pitman issued an R & R recommending that Plaintiff’s motion be
denied For the reasons stated below, the Court Will adopt the R & R in its entirety and deny

Plaintiff` s motion.

 

BACKGROUNI}

I. ]i`AC'I`Sl

Plaintiff identities as a black man of Nigerian national origin. He began his
employment With DCAS on May 31, 2016. (Cmplt. (Dkt. No. 1) at 5) Plaintiff claims that
Defendant Parker, a co~Worl<er, subjected him to racial epithets. (l_d. at 8)

According to the Complaint, Defendant Parker called Plaintift` a “Fucking African
Nigga” and “all sorts of names,” and threatened to give Plaintiff “the beating of [liis] life.” (LJ.)
Although Parl<er Was disciplined ~ he Was given a formal vvarning concerning his conduct ~ “this
Situation never ended,” and indeed Parker enlisted his “buddies” to “tag along” in Parker’s abuse
of Plaintiff. (Ld at 8-9) Plaintiff reported Parker’s conduct to the “EEO Dep[artmen]t,” but
Plaintift"s employment Was subsequently terminated (Ld at 9)
II. PROCEDURAL HISTORY

Plaintiff brought suit against DCAS, Parker, DCAS Cornrnissioner Shemaka
Boyle Overton, and two other DCAS employees, “Ofticer Moren” and “Human Resources
Employee Morric,” on August 14, 2017, contending that the Defendants had discriminated
against him on the basis of his race and national origin in violation of Title Vll of the Civil
Rights Act of 1964 and the NeW York City Human Rights Law. (Cmplt. (Dkt. No. l) at 3-4)
This Court referred the suit to Judge Pitman for general pretrial matters (Order (Dkt. No. 19))

Defendant Parker and the other Defendants Were served With the Summons and

Complaint on October 20, 2017. (Process Receipt and Return (Dl<t. No. 10)) On May 29, 2018,

 

1 The page numbers in this Order refer to the designated page numbers in this District’s
Electronic Case Filing (ECF) system.

 

Plaintiff` entered into a settlement With Defendants DCAS and Boyle, and the claims against
these Defendants Were dismissed (Order of Dismissal (cht. No. 22)) On July 19, 2018,
Plaintiff and Defendants Moren and Morric entered into a stipulation of voluntary dismissal,
leaving Parker as the sole remaining defendant (Stipulation of Voluntary Dismissal (Dl<t. No.
26)) To date, Parker has not appeared in this action.

On August 23, 2018, Plaintiff moved for a default judgment against Parker. (Mot.
(Dkt. No. 28)) This Court referred Plaintiff’ s motion to Judge Pitman. (Am. Order (Dkt. No.
30) On February 11, 2019, Judge Pitman issued an R & R recommending that this Court deny
Plaintiff" s motion. ludge Pitman found that Plaintiff had not complied With Local Civil Rule
55.2(c) _ vvhich governs the mailing of papers filed in support of a motion for a default judgment
- and recommended that Plaintiff` s motion be denied Without prejudice to renewal after he had
complied With Rule 55.2(c). (§e_e R & R (Dl<t. No. 35) at 2~3) Copies of the R & R Were mailed
to the parties on February 11, 2019. (_S__e_e § at 4)

28 U.S.C. § 636(’0)(1)(€) provides that, “[W]ithin fourteen days after being served
With a copy, any party may serve and file Written objections to [a magistrate jndge’s] proposed
findings and recommendations . . .”2 28 U.S.C. § 636(b)(1)(C); g U Fed. R. Civ. P. 72(b)(2)

(“[w]ithin 14 days after being served With a copy of the recommended disposition, a party may

 

2 The R & R recites the requirement that the parties must file objections Within fourteen days of
service, and explains the consequences for failing to timely object: “Pursuant to 28 U.S.C. §
636(b)(1)(C) and Rule 72 of the Federal Rules of Civil Procedure, the parties shall have fourteen
(14) days from receipt of this Report to file Written objections § also Fed.R.Civ.P. 6(a). Such
objections (and responses thereto) shall be filed With the Clerk of the Court, With courtesy copies
delivered to the Chambers of the Honorable Paul G. Gardephe. . . . Any requests for an extension
of time for filing objections must be directed to ludge Gardephe. FAILURE TO OBJECT
WITHIN FOURTEEN (14) DAYS WILL RESULT IN A WAIVER OF OBJECTIONS AND
WILL PRECLUDE APPELLATE REVIEW.” (R & R (Dkt. No. 35) at 3 (citations omitted))
(emphasis in original).

 

serve and file specific written objections to the proposed findings and recommendations.”).
Here, no party has filed objections to the R & R.3
DISCUSSION

ln reviewing an R & R, a district court “may accept, reject, or modify, in whole or
in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.
§ 636(b)(1)(C). Where a timely objection has been made to a magistrate judge’s R & R, the
district court judge “shall make a de novo determination ofthose portions of the report or
specified proposed findings or recommendations to which objection is made.” l_d. A “party
generally waives judicial review of an issue[, however,] when he or she fails to make timely
objection to a magistrate judge’s report, as long as all parties receive clear notice of the
consequences of their failure to object.” DeLeon v. Stracl<;, 234 F.3d 84, 86 (2d Cir. 2000)
(citing Small v. Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam));
§ also Mario v. P & C Food Marl<ets, lnc., 313 F.3d 758, 766 (2d Cir. 2002) (“Where parties
receive clear notice of the consequences, failure timely to object to a magistrate’s report and
recommendation operates as a waiver of further judicial review of the magistrate’s decision.”).

Here, despite clear Warning that a failure to file objections would result in a
waiver of` judicial review (W R & R (Dkt. No. 35) at 3), Plaintiff has not filed objections to
ludge Pitman’s R & R. Accordingly, Plaintiff has waived judicial review. w Spence v.

Sur)erintendent, Great Meadow Correctional Facilitv, 219 F.3d 162, 174 (2d Cir. 2000) (“Failure

 

3 On February 19, 2019, this Court received a letter from Plaintiff stating that “NYC Counsel
Bruno” m Assistant Corporation Counsel Kyle Bruno, who represented DCAS and Def`endant
Boyle in this action - “has resigned,” and that Plaintiff “has no idea of who replaced him in the
NYC Corp Counsel Department.” (Feb. 19, 2019 Pltf. Lt:r. (Dkt. No. 36) ln his letter, Plaintiff
also states that “Charles Parker is a member of Local 237 for Peace Officers.” (ld;) This letter
does not set forth objections to the R & R.

 

to timely object to a report generally waives any further judicial review of the findings contained
in the report.”).

This rule is non-jurisdictional, however, and because “its violation may be
excused in the interests of justice,” Mn, 234 F.3d at 86 (citing Roldan v. Racette, 984 F.2d
85 , 89 (2d Cir. 1993)), this Court will go on to consider whether there is any “‘clear error on the
face of the recordm that precludes acceptance of the magistrate judge’s recommendation
Wingate v. Bloomberg, No. 11 Civ. 188 (JPO), 2011 WL 5106009, at *1 (S.D.N.Y. Oct. 27,
2011) (quoting Fed. R. Civ. P. 72(b) advisory committee note; citing Nelson v. Smith, 618 F.
Supp. 1186, 1189 (S.D.N.Y. 1985) (“To accept the report and recommendation of a magistrate,
to which no timely objection has been made, a district court need only satisfy itself that there is
no clear error on the face of the record.”)).

As noted above, Judge Pitman concluded that Plaintiff’s motion should be denied,
because he had not complied with Local Civil Rule 55.2(c). (R & R (Dkt. No. 35) at 2) Under
Local Rule 5 5.2(0), “all papers submitted to the Court” in support of a motion for a default
judgment must “simultaneously be mailed to the party against whom a default judgment is
sought at the last known residence of such party (if an individual).” Local Civil Rule 55 .2(c)
further provides that “[p]roof of such mailing shall be filed with the Cour't.” Local Civil Rule
55.2(c). As Judge Pitman points out, Plaintiff’ s moving papers do not demonstrate that he has
complied with this rule. (R & R (Dkt. No. 35) at 2) Nor does the docket reflect an affidavit of
service demonstrating that Plaintiff’ s motion and supporting papers were mailed to Defendant

Parker.4 Accordingly, Plaintifi’s motion is procedurally defective. _S_r_ee Bhagwat v. Queens

 

4 In his R & R, Judge Pitman observes that Plaintiff likely does not have Parker’s last known
address, and in a separate order Judge Pitman directs the Corporation Counsel’s Office to
provide that information to Plaintiff. (S_ee R & R (Dkt. No. 35) at 2 n.2; Or'der (Dkt. No. 34))

5

 

Car_pet Mall, inc., No. 14 Civ. 5474 (ENV) (PK), 2017 WL 9989598, at *l (E.D.N.Y. Nov. 21,
2017) (“A motion for default judgment will not be granted unless the party making the motion
adheres to all of the applicable procedural rules.”).

Having conducted a review of the record, this Court finds that there is no clear
error in .ludge Pitman’s R & R. lndeed, the R & R is in all respects a proper application of the
law to the facts.

CONCLUSION

For the reasons stated above, the R & R is adopted in its entirety, and Plaintiff"s
motion for a default judgment against Defendant Parker is denied without prejudice to renewal
upon compliance with Local Civil Rule 55.2(0). Any such motion is to be filed by April 29,
2019. The Clerk of Court is directed to terminate the motion (Dkt. No. 28) and to transmit a
copy of this order via certified mail to pro §§ Plaintiff Hafeez Saheed, 973 East 221 st Street,
Bronx, New York 10469.

Dated: New York, New York

March 25, 2019
SO OR_DERED.

a

Paul G. Gardephe
United States District Judge

 

 

 

Corporation Counsel subsequently informed Judge Pitman that it provided Defendant Par'ker’s
last known address to Plaintiff on February 20, 2019. (Feb. 20, 2019 Ltr. (Dkt. No. 37))

6

 

